DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, US 2020/0397346 in view of Yu et al., US 2019/0272433.
        Regarding claim 1, Nakajima teaches of a video surveillance system (See [0057]-[0065] where the sensor is a camera and the worker state is monitored/detected) comprising: 
        a database to store operator-labeled video segments, the operator-labeled video segments including reference video segments and corresponding reference event labels to describe the reference video segments (See [0091], [0126], [0139], and [0171]-[0173]; Fig.1, elements 1 and 2 which discloses storing of the sensor, evaluation and 
         a neural network (See [0064]-[0065] and [0115]-[0129] which discloses of the neural learning network) including: 
         a first instance of an inference engine (See [0013], [0022]-[0023], and [0064] which disclose of inference by performing supervised learning using a trained learner); and 
        a training engine to train the first instance of the inference engine based on a training set of the operator-labeled video segments obtained from the database, the first instance of the inference engine to infer events from the operator-labeled video segments included in the training set (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129] which discloses the learning and training being based on the supervised training of the labeled events/behavioral states of the obtained sensor data and of inferring the events based on the training set and labeling).
        Nakajima is silent with a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine.
       However, in the same field of endeavor, Yu teaches of a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine (See [0050] 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima to have incorporated the teachings of Yu for the mere benefit of being able to apply the learned inference on live feeds. 
        Regarding claim 2, the combination teaches the video surveillance system of claim 1, wherein the reference event labels indicate whether the corresponding reference video segments depict a defined event (See Nakajima, [0064]-[0065], [0118]-[0120] and [0171]-[0173] which discloses of the labeling indicating the behavior state/event; Yu, [0054]-[0056] human annotation/labeling corresponding to the detected occlusion). 
        Regarding claim 3, the combination teaches the video surveillance system of claim 1, wherein a first one of the reference event labels corresponding to a first one of the reference video segments indicates (i) a type of event and (ii) whether the first one of the reference video segments depicts the type of event (See Nakajima, [0064]-[0065], [0118]-[0120] and [0171]-[0173] which discloses of the labeling indicating the behavior state/event; Yu, [0054]-[0056] human annotation/labeling corresponding to the detected occlusion). 
        Regarding claim 4, the combination teaches the video surveillance system of claim 1, further including a monitoring station (See Nakajima, Fig.1 and Fig.2 annotation device), the monitoring station including:

        Regarding claim 5, the combination teaches the video surveillance system of claim 4, wherein the database is in communication with the monitoring station to receive a first one of the monitored video segments and a first one of the operator event labels corresponding to the first one of the monitored video segments (See Nakajima, Fig.1, annotation device; See [0091], [0126], [0139], [0171]-[0173], and [0245] which discloses of the receiving of the sensor data and the labeling/annotation data where any of the devices can be arranged or integrated in one device or other arrangements), the database to store the first one of the monitored video segments and the corresponding first one of the operator event labels as a first one of the reference video segments and a corresponding first one of the reference event labels included in a first one of the operator-labeled video segments (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129]; [0091], [0126], [0139], [0171]-[0173] which discloses of the storing of the annotated/label sensor data and the learning and training being based on the supervised training of the labeled events/behavioral states of the obtained sensor data and of inferring the events based on the training set and labeling).

       Regarding claim 7, the combination of the video surveillance system of claim 6, wherein the second instance of the inference engine is to output an inferred event for a second one of monitored video segments of the first one of the monitored video feeds (See Yu, [0007] and [0050]-[0054] wherein the second instance of inference is for the rea-time operational video of multiple different segments), the monitoring interface is to generate a second one of the operator event labels from an operator decision detected for the second one of monitored video segments (See Nakajima, See [0013], [0022]-[0023], [0064]-[0065];[0115]-[0129]; [0171]-[0173] and [0245] which discloses of the monitoring device where the operator labels the multiple segments and where any of the devices can be integrated as a single component or performed separately; Yu, [0007] and [0050]-[0054] where the operator labels the segments), and the monitoring station further includes a comparator to compare the inferred event and the second one of the operator event labels to obtain updated training data (See Nakajima, [0013], [0022], [0024], [0029], [0062], [0068]-[0069], [0128], and [0209]-[0211] which discloses of confirming the correct answer/predetermined inference of the multiple time segments and of comparing the output value with the label to determine whether the inference is 
       Regarding claim 8, the combination teaches the video surveillance system of claim 7, wherein the neural network is in communication with the monitoring station to receive the updated training data (See Nakajima, [0013], [0022], [0024], [0029], [0062], [0068]-[0069], [0128], and [0209]-[0211] wherein the learning/neural network receives/obtains the newly updated training data which is compared and deemed to be correct or incorrect; [0245] wherein all of the devices can be integrated into one component or operated separately), and the training engine is to retrain the first instance of the inference engine based on the updated training data (See Nakajima, [0195]-[0200] which discloses of updating and re-learning based on the trained data). 
      Regarding claim 9, Nakajima teaches of at least one non-transitory computer readable storage media comprising computer readable instructions which, when executed, cause one or more processors to at least: 
       train a first instance of an inference engine based on a training set of operator-labeled video segments, the operator-labeled video segments including reference video segments and corresponding reference event labels to describe the reference video segments, the first instance of the inference engine to infer events from the operator-labeled video segments included in the training set (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129] which discloses the learning and training being based on the supervised training of the labeled events/behavioral states of the obtained sensor data and of inferring the event from the labeling).

        However, in the same field of endeavor, Yu teaches of deploy a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine (See [0050] which discloses of the second phase of the first and second learning classifiers of an operational phase of using the learned classifier for the received real-time images).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima to have incorporated the teachings of Yu for the mere benefit of being able to apply the learned inference on live feeds. 
       Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
        Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

      Regarding claim 14, the combination teaches the at least one storage media of claim 13, wherein the second instance of the inference engine is a duplicate of the first instance of the inference engine when the second instance of the inference engine is initially deployed to the monitoring station (See Nakajima, Fig.1 elements 1, 2, and 4; [0170]-[0173] and [0245] which discloses of the neural learning, training, and labeling and wherein any of the devices can be integrated or separate from one another; Yu, [0007] and [0050]-[0055] which discloses of the second instance inference engine being executed and of the second phase being the same as the first instance of the learning phase except that the second instance is operational for real-time). 
        Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claims 7 and 8.
        Regarding claim 16, Nakajima teaches of an apparatus comprising:
       means for obtaining operator-labeled video segments, the operator-labeled video segments including reference video segments and corresponding reference event 
       means for training a first instance of an inference engine based on a training set of the operator-labeled video segments, the first instance of the inference engine to infer events from the operator-labeled video segments included in the training set (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129] which discloses the learning and training being based on the supervised training of the labeled events/behavioral states of the obtained sensor data and of inferring the events based on the training set and labeling, wherein the processor would read on the means for training).
       Nakajima is silent with respect to a means for deploying a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine. 
        However, in the same field of endeavor, Yu teaches of a means for deploying a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine (See [0050]-[0054]; Fig.1 which discloses of the second phase of the first and second learning classifiers of an operational phase of using the learned classifier for the received real-time images, wherein the processor would read on the means for deploying).

       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 13. 
       Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 14. 
       Regarding claim 22, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 15.    
        Regarding claim 23, Nakajima teaches of a video surveillance (See [0057]-[0065] where the sensor is a camera and the worker state is monitored/detected) method comprising: 

        Nakajima is silent with respect to deploying, by executing an instruction with the at least one processor, a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine. 
       However, in the same field of endeavor, Yu teaches of deploying, by executing an instruction with the at least one processor, a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine (See [0050]-[0054]; Fig.1 which discloses of the second phase of the first and second learning classifiers of an operational phase of using the learned classifier for the received real-time images).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima to have 
       Regarding claim 24, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 25, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
       Regarding claim 26, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
        Regarding claim 27, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 13. 
        Regarding claim 28, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 14. 
        Regarding claim 29, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 15. 
        
       


Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov